Case: 20-40419      Document: 00516003013         Page: 1     Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 3, 2021
                                  No. 20-40419                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David Pruner,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:19-CR-118-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David Pruner
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Pruner has filed a response in which he asks to dismiss


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40419     Document: 00516003013          Page: 2   Date Filed: 09/03/2021




                                   No. 20-40419


   the appeal of his sentence. We have reviewed counsel’s brief and the relevant
   portions of the record reflected therein, as well as Pruner’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED and counsel is excused from further
   responsibilities herein. The motion to dismiss the appeal as to the sentence
   is likewise GRANTED. The appeal is DISMISSED in part as frivolous,
   see 5th Cir. R. 42.2, and in part on Pruner’s motion, see Fed. R. App. P.
   42(a).




                                        2